      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 1 of 22 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

                                    CASE NO.:



SHERRY TRUNZO,

      Plaintiff,

v.

LAKELAND REGIONAL MEDICAL CENTER, INC.,
a Florida Not For Profit Corporation,

      Defendant.
____________________________________/

 COMPLAINT AND DEMAND FOR A JURY TRIAL WITH DECLARATORY
    RELEIF REQUESTED AND INJUNCTIVE RELIEF REQUESTED

      Plaintiff, SHERRY TRUNZO (“Ms. Trunzo” or “Plaintiff”) files this

Complaint against Defendant, LAKELAND REGIONAL MEDICAL CENTER,

INC. (“LRMC” or “Defendant”), and states as follows:

                                INTRODUCTION

      1.     Plaintiff brings this action pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq. (“ADA”), and Chapter 760 of the Florida Civil Rights

Act (“FCRA”), and for violation of the Florida Whistleblower Act, Section
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 2 of 22 PageID 2




448.102(3), Florida Statutes (“FWA”) to recover from Defendant back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, front

pay, declaratory relief, compensatory damages, punitive damages, reasonable

attorneys’ fees and costs, and any other damages permitted by law.

                    JURISDICTION, VENUE AND PARTIES

      2.     This Court has original jurisdiction over Plaintiff’s ADA claims

pursuant to 28 U.S.C. § 1331, as they arise under 42 U.S.C. § 12101, et seq.

      3.     This Court also has supplemental jurisdiction over Plaintiff’s FCRA

and FWA claims, as they arise out of the same operative facts and circumstances

as her ADA claims.

      4.     At all times relevant hereto, Plaintiff was an employee of Defendant.

      5.     Plaintiff worked for Defendant in Polk County, Florida, and this

venue is therefore proper.

      6.     Defendant is a Florida not for profit corporation that is located and

does business in Polk County, Florida, and is therefore within the jurisdiction of

the Court.




                                          2
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 3 of 22 PageID 3




      7.    Plaintiff is a disabled female. At all times material, Plaintiff was

protected during her employment with Defendant by the FCRA and ADA

because:

            a.    Plaintiff was a disabled or “perceived as disabled” employee

            who suffered discrimination and harassment because of her disability

            or “perceived disability” by Defendant; and

            b.    Plaintiff   was   retaliated   against   and   suffered    adverse

            employment action and was subjected to an increasingly hostile work

            environment as a result of her disability or “perceived disability.”

      8.    Defendant was at all times an “employer” as envisioned by the ADA

as well as the FCRA.

      9.    Defendant, at all times material to this Complaint, employed ten (10)

or more employees, and is therefore a covered employer as defined by the FWA.

      10.   At all times material hereto, Plaintiff was an “employee” within the

meaning of the FWA.

      11.   At all times material hereto, Defendant was Plaintiff’s “employer”

within the meaning of the FWA.




                                         3
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 4 of 22 PageID 4




                           CONDITIONS PRECEDENT

      12.    On or around July 10, 2020, Plaintiff dual-filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission

(“EEOC”) and Florida Commission on Human Relations (“FCHR”) alleging

disability discrimination and retaliation against Defendant.

      13.    More than 180 days have passed since the filing of the Charge of

Discrimination.

      14.    On February 26, 2021, Plaintiff received the EEOC’s Notice of Right to

Sue against Defendant, giving Plaintiff the right to bring a civil action on her claims

within 90 days of her receipt of the same.

      15.    Plaintiff timely files this action within the applicable period of

limitations against Defendant.

      16.    All conditions precedent to this action have been satisfied and/or

waived.

                            FACTUAL ALLEGATIONS

      17.    Ms. Trunzo worked for LRMC as a Registered Nurse, from January

28, 1985, until her termination on May 20, 2020.




                                             4
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 5 of 22 PageID 5




      18.    During her long tenure with LRMC, Ms. Trunzo enjoyed consistently

good performance reviews, with no performance, attendance, or tardiness issues.

      19.    Unfortunately, Ms. Trunzo is an immune-compromised survivor of

breast cancer, which is considered a protected disability under the ADA/FCRA.

      20.    In March 2020, as reports of the outbreak were escalating, Ms. Trunzo

voluntarily chose to wear a Level 1 mask to protect herself from contracting the

virus and to safeguard others around her.

      21.    In response to wearing her mask, Nursing Manager, Verletta Jackson

(“Ms. Jackson”), specifically told Ms. Trunzo not to wear a mask, as it would “scare

patients,” and lead them to possibly cancel or postpone elective surgery.

      22.    Ms. Trunzo objected to this, disclosed that she was immune-

compromised due to her disability, and pleaded with Ms. Jackson for the

reasonable accommodation of wearing a mask, but her request was initially

refused.

      23.    After many objections to Ms. Jackson’s dangerous mask prohibition,

by mid-April 2020, Ms. Jackson reluctantly granted Ms. Trunzo permission to wear

a mask during her shifts and was approved for a medical waiver which would

allow her to take a leave of absence, if needed.




                                         5
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 6 of 22 PageID 6




      24.   Unfortunately, at this time, Ms. Trunzo was the only employee who

wore a mask, which has a limited efficacy.

      25.   Later that month, in April of 2020, LRMC began issuing one Level 1

mask per week to each employee but refused to issue the Personal Protective

Equipment (PPE) that would protect hospital staff from COVID-19 positive

patients.

      26.   Furthermore, it was not until the end of April that LRMC began

mandating its patients to wear a mask.

      27.   These lackluster measures far fall below of what the law requires and

endangered both patients and staff, specifically, Occupational Safety and Health

Administration’s (“OSHA’s”) General Duty Clause requires employers to provide

a work environment “free from recognized hazards that are causing or are likely

to cause death or serious physical harm.”

      28.   The COVID-19 virus, an airborne pathogen which can cause

respiratory failure and death, is certainly a recognized hazard under OSHA.

      29.   As such, since the outbreak, Ms. Trunzo repeatedly objected to

LRMC’s Ms. Jackson and Assistant Directors, Cateria Davis (“Ms. Davis”), and

Sheena Butts (“Ms. Butts”) regarding the lack of proper safety measures.




                                         6
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 7 of 22 PageID 7




      30.   As the outbreak progressed, LRMC kept performing allegedly

“urgent” surgeries without testing its prospective patients for COVID-19.

      31.   By May 5, 2020, LRMC had an average of 15-20 patients each day

coming into its facility who had not received the results of their COVID-19 tests

and as such, placed other patients and staff in danger of contracting the virus.

      32.   On May 18, 2020, Ms. Trunzo noticed that she was scheduled to see a

patient who had not undergone any testing on the prior day to ensure the patient

did not suffer from COVID-19.

      33.   Scared for her health and wellbeing, Ms. Trunzo objected to Ms.

Jackson, who refused to postpone the patient’s surgery (which was later found not

to be urgent) and ordered Ms. Trunzo to treat the patient regardless of their

COVID-19 status.

      34.   The next day, the above-mentioned patient was tested at LRMC and

tested positive for COVID-19 and their surgery was postponed without issue.

      35.   Ms. Trunzo brought her concerns to Ms. Butts, who arrived at the unit

with Dr. Daniel Haight (“Dr. Haight”), an infectious disease specialist.

      36.   Shockingly, both Dr. Haight and Ms. Butts dismissed Ms. Trunzo’s

concerns, telling her that the patient was “not showing symptoms.”




                                         7
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 8 of 22 PageID 8




      37.    Ms. Trunzo pushed back on this assertion, informing her managers

that asymptomatic individuals could still pass on the virus, and that only

employees conducting COVID-19 tests had proper PPE to prevent infection.

      38.    Due to this, and pursuant to CDC and LRMC procedures, Ms. Trunzo

asked to be quarantined and tested, but her managers denied this request.

      39.    However, that same day Ms. Davis met with Ms. Trunzo and

informed her that she should indeed leave work premises and apply for a leave of

absence (“LOA”) on the following day pursuant to her approved medical waiver.

      40.    This accommodation would have imposed no undue hardship on

Defendant.

      41.    On or around May 20, 2020, Ms. Trunzo called Ms. Jackson for

additional information on the LOA procedure and informed her that, pursuant to

LRMC guidelines, she was due to be quarantined and afforded counseling.

      42.    Shockingly, Ms. Jackson asked Ms. Trunzo if she had resigned from

her position, which our client denied.

      43.    A few hours later, Ms. Jackson called Ms. Trunzo and terminated her

employment with LRMC.




                                         8
      Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 9 of 22 PageID 9




      44.     When Ms. Trunzo objected to the unlawful termination, Ms. Jackson

responded by saying, “you have been complaining for a while. You should have

seen this coming.”

      45.     Such a discriminatory, and retaliatory termination is exactly the type

of adverse employment action that the ADA, FCRA, and the FWA were intended

to prevent.

      46.     In reality, Defendant’s termination of Ms. Trunzo stemmed from its

discriminatory animus toward her very recent request for accommodation under

the ADA/FCRA, and her recent objections to LRMC’s actions that she reasonably

believed to be in violation of a rule, regulation, or law.

      47.     The timing of Plaintiff’s termination makes the causal connection

between her request for reasonable accommodation under the ADA/FCRA, her

objections regarding disability discrimination, and her objections to what she

reasonably believed to be violations of rule, regulation or law, and her termination

sufficiently clear.

      48.     The person to whom Plaintiff voiced her objections to Defendant’s

violations of law was a decision-maker in terms of retaliating against Plaintiff by

terminating her employment.




                                          9
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 10 of 22 PageID 10




      49.    Plaintiff’s objections were considered protected activity pursuant to

Fla. Stat. § 448.102(3), and qualified Ms. Trunzo as a whistleblower under the law.

      50.    In Aery v. Wallace Lincoln–Mercury, LLC, 118 So.3d 904, 916 (Fla. 4th

DCA 2013), the Court made clear that it is unlawful to adversely affect an

employee for engaging in the “protected conduct” of objecting to, or refusing to

partake in, unlawful activity, or what the employee reasonably believes to be

illegal conduct. See id. at 916 (To establish a violation of the FWA, an employee

must establish that: (1) he objected to or refused to participate in an illegal activity,

policy, or practice or what he reasonably believed to be an illegal activity, policy,

or practice; (2) he suffered an adverse employment action; and (3) the adverse

employment action was causally linked to his objection or refusal).

      51.    Plaintiff was terminated in direct retaliation for reporting and

objecting to Defendants’ unlawful actions, or what she reasonably believed to be

unlawful actions, in violation of Section 448.102 (3), Florida Statutes. See Aery, 118

So. 3d at 916.

      52.    The facts surrounding Plaintiff’s termination also create a strong

inference of disability discrimination in violation of the ADA/FCRA.




                                           10
    Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 11 of 22 PageID 11




      53.   Defendant was aware of Plaintiff’s ADA/FCRA-protected disability

and need for accommodation.

      54.   An employer is required to provide its disabled employees with a

reasonable accommodation, if that reasonable accommodation would allow that

employee to perform the essential functions of her job, unless doing so would

impose an undue hardship. Smith v. Avatar Properties, Inc., 714 So. 2d 1103, 1107

(Fla. 5th DCA 1998).

      55.   Ms. Trunzo is an individual with a disability who, with minimal

reasonable accommodation, was fully capable of performing the essential

functions of her job as a Registered Nurse.

      56.   Allowing Ms. Trunzo to utilize a brief period of unpaid leave to

quarantine without penalty or negative repercussions, such as termination, would

have been a reasonable accommodation.

      57.   By reason of the foregoing, Defendant’s actions, and non-actions,

affected the “terms, conditions or privileges” of Plaintiff’s employment as

envisioned by the ADA and the FCRA.

      58.   “Reasonable accommodation” under the ADA may include “job

restructuring, part-time or modified work schedules, reassignment to a vacant




                                        11
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 12 of 22 PageID 12




position, acquisition or modification of equipment or devices . . .and other similar

accommodations.” 42 U.S.C. § 12111(9)(B).

      59.    Defendant, however, being well aware of Plaintiff’s condition,

discriminated and retaliated against Plaintiff for requesting reasonable

accommodation, and for objecting to disability discrimination.

      60.    In short, despite the availability of reasonable accommodation under

the ADA and FCRA, Defendant discriminated against Ms. Trunzo based solely

upon her disability.

      61.    At all times material hereto, Plaintiff was ready, willing, and able to

perform her job duties and otherwise qualified for her position, with “reasonable

accommodation.”

      62.    Pleading in the alternative, Defendant perceived Plaintiff as being

“disabled,” and therefore unable to perform the essential functions of her position,

despite the fact that Plaintiff could perform same with reasonable accommodation.

      63.    Pleading in the alternative, Plaintiff’s impairment did not

substantially limit a major life activity but was treated by Defendant as if it did.




                                          12
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 13 of 22 PageID 13




      64.   Pleading in the alternative, Plaintiff’s medical condition constituted

an impairment that limited a major life activity only because of Defendant’s

attitude toward the impairment.

      65.   Pleading in the alternative, Plaintiff had no impairment, whatsoever,

but was treated by Defendant as having a disability as recognized by the

ADA/FCRA.

      66.   Plaintiff was a disabled individual, or otherwise perceived as

disabled by Defendant, during her employment. Therefore, she is protected class

member as envisioned by the ADA and the FCRA.

      67.   Plaintiff suffered sufficiently severe and pervasive treatment, and

ultimately termination, because of her disability and/or “perceived disability.”

      68.   Any other reason given for Plaintiff’s termination is a pretext,

designed to cover up disability discrimination and retaliation.

      69.   Defendant did not have a good faith basis for its actions.

      70.   Defendant did not have a legitimate, non-retaliatory reason, for its

actions.




                                        13
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 14 of 22 PageID 14




       71.    As a result of Defendant’s illegal conduct, Plaintiff has suffered

damages, including loss of employment, wages, benefits, and other remuneration

to which she is entitled.

       72.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A., to represent her in the litigation and has agreed to pay the firm a reasonable

fee for its services.

                             COUNT I
          DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

       73.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 2, 4 through 8, 12 through 48, and 52 through 72, above.

       74.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the ADA.

       75.    The discrimination to which Plaintiff was subjected was based on her

disabilities and/or “perceived disabilities.”

       76.    The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.



                                         14
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 15 of 22 PageID 15




      77.     Plaintiff has suffered damages as a result of Defendant’s illegal

conduct toward her.

      78.     The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendant, to deter it, and others, from such conduct in

the future.

      79.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 12205.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other and

further relief as is deemed proper by this Court.

                         COUNT II
      DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                    BASED ON DISABILITY

      80.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 3 through 8, 12 through 48, and 52 through 72, above.




                                           15
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 16 of 22 PageID 16




      81.     The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the FCRA,

Chapter 760, Florida Statutes.

      82.     The discrimination to which Plaintiff was subjected was based on her

disabilities/handicaps, or “perceived disabilities.”

      83.     The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      84.     The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendant, to deter it, and others, from such conduct in

the future.

      85.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to section 760.11(5), Florida Statutes.

      86.     Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused, and continue to cause, irreparable harm.




                                           16
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 17 of 22 PageID 17




      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other and

further relief as is deemed proper by this Court.

                              COUNT III
            RETALIATION UNDER THE ADA BASED ON DISABILITY

      87.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 2, 4 through 8, 12 through 48, and 52 through 72, above.

      88.     Plaintiff was terminated within close temporal proximity of her

objections to Defendant that she felt she was being discriminated against based on

her disability, and her request for reasonable accommodation.

      89.     Plaintiff’s objections, and request for reasonable accommodation,

constituted protected activity under the ADA.

      90.     Plaintiff was terminated as a direct result of her objections to what she

reasonably believed to be disability discrimination, and her request for reasonable

accommodation.

      91.     Plaintiff’s protected activity, and her termination, are causally related.

      92.     Defendant’s stated reasons for Plaintiff’s termination are a pretext.



                                           17
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 18 of 22 PageID 18




      93.    The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      94.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award

of punitive damages against Defendant, to deter it and others from such conduct

in the future.

      95.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 12205.

      96.    Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable harm.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other and

further relief as is deemed proper by this Court.




                                          18
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 19 of 22 PageID 19




                           COUNT IV
         RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                      BASED ON DISABILITY

      97.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 3 through 8, 12 through 48, and 52 through 72, above.

      98.    Plaintiff was terminated within close temporal proximity of her

objections to Defendant that she felt she was being discriminated against based on

her disability, and her request for reasonable accommodation.

      99.    Plaintiff’s objections, and request for reasonable accommodation,

constituted protected activity under the FCRA.

      100.   Plaintiff was terminated as a direct result of her objections to what she

reasonably believed to be disability discrimination, and her request for reasonable

accommodation.

      101.   Plaintiff’s protected activity, and her termination, are causally related.

      102.   Defendant’s stated reasons for Plaintiff’s termination are a pretext.

      103.   The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,




                                          19
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 20 of 22 PageID 20




inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      104.   The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award

of punitive damages against Defendant, to deter it and others from such conduct

in the future.

      105.   Plaintiff is entitled to recover her reasonable attorneys’ fees and

litigation expenses pursuant to Section 760.11(5), Florida Statutes.

      106.   Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable harm.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other relief

as is deemed proper by this Court.

                          COUNT V
FLORIDA’S PRIVATE WHISTLEBLOWER ACT – UNLAWFUL RETALIATION

      107.   Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 3 through 6, 9 through 11, 17 through 51, and 68 through 72, above.



                                          20
     Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 21 of 22 PageID 21




      108.   On October 28, 2019, Defendant illegally terminated Plaintiff from her

employment in violation of Section 448.102(3), Florida Statutes.

      109.   Plaintiff was retaliated against and terminated in violation of Section

448.102(3), Florida Statutes, for objecting to illegal activity, or what she reasonably

believed to be illegal activity, being conducted by Defendant, or for refusing to

participate in same.

      110.   Plaintiff objected to a violation of a law, rule, or regulation, or what she

reasonably believed to be a violation of a law, rule, or regulation, or refused to

participate in same, and was terminated as a direct result of same, which constitutes

a violation of the FWA.

      111.   As a result of Defendant’s intentional, willful and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, lost wages, lost benefits,

lost employment status, as well as humiliation, pain and suffering, and other

monetary and non-monetary losses.

      WHEREFORE, Plaintiff requests a judgment in his favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, and emotional distress damages, as well as her costs and

attorneys’ fees, declaratory and injunctive relief, and such other and further relief as




                                           21
    Case 8:21-cv-01116 Document 1 Filed 05/07/21 Page 22 of 22 PageID 22




is deemed proper by this Court.

                          DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this _____ day of May 2021.

                                       Respectfully Submitted,

                                       By: /s/ Noah Storch
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476
                                       RICHARD CELLER LEGAL, P.A.
                                       10368 W. SR 84, Suite 103
                                       Davie, Florida 33324
                                       Telephone: (866) 344-9243
                                       Facsimile: (954) 337-2771
                                       E-mail: noah@floridaovertimelawyer.com




                                         22
